     Case 2:20-cv-01501-WBS-DMC Document 15 Filed 03/08/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY L HAMPTON,                                  No. 2:20-CV-1501-WBS-DMC

12                       Plaintiff,

13           v.                                         FINDINGS AND RECOMMENDATIONS

14    S. WONG, et al.,

15                       Defendants.

16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:20-cv-01501-WBS-DMC Document 15 Filed 03/08/21 Page 2 of 6


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6                  On September 16, 2020, the Court issued an order addressing Plaintiff’s

 7   complaint. See ECF No. 10. The Court summarized Plaintiff’s allegations as follows:

 8                                   Plaintiff, Daniel Hampton, is an inmate at Mule Creek State
                    Prison. Plaintiff names as defendants: (1) Dr. S Wong, (2) Dr. Kelly
 9                  Kanwar, and (3) Dr. Zackhary. Plaintiff requests punitive and
                    compensatory damages from defendants in both their individual and
10                  official capacities.
                                     Plaintiff alleges that each of the defendants violated his
11                  Eighth Amendment rights by failing to meet his medical needs. Plaintiff
                    alleges that Dr. Wong violated his Eighth Amendment rights by ignoring
12                  medical request forms for months and not giving proper instruction as to
                    the treatment of his infected tooth to Dr. Kanwar and Dr. Zackhary.
13                  Plaintiff alleges that Dr. Kanwar violated his Eighth Amendment rights by
                    performing a surgery to implant metal plates in his jaw without removing
14                  an infected and impacted tooth. Plaintiff alleges that Dr. Zackhary
                    violated his Eighth Amendment rights by removing the plates from his
15                  jaw, removing the infected tooth, but then failing to replace the plate. The
                    injuries plaintiff alleges arise from an infected, impacted wisdom tooth,
16                  surgery for a broken jaw, and a subsequent surgery removing the infected
                    tooth. See ECF No. 1 at 3. He claims to continue suffering complications
17                  including the inability to taste with the left side of his mouth and tongue,
                    inability to sleep on the left side of his face, inability to shave with an
18                  electric razor, and inability to chew solid foods, as well as being unable to
                    treat several cavities due to a hairline fracture in plaintiff’s jaw. Id.
19                                   Plaintiff began reporting his pain using 7219 medical forms
                    sometime in early December of 2018. Id. at 5. He continued filing an
20                  unspecified number of complaints that went unanswered through April 1,
                    2019. Id. Plaintiff claims to have attempted to speak to a facility nurse,
21                  who he could not identify, at an unspecified time, and that the nurse did
                    not respond to him. Id. Between December of 2018 and April 1, 2019,
22                  plaintiff claims to have been provided no medical services. Id.
                                     As part of plaintiff’s annual physical, the date of which is
23                  unspecified, he was examined by Duong Tanh, a facility dentist. Id. The
                    dentist told him that he had an impacted wisdom tooth that was “grossly
24                  infected.” Id. The dentist contacted plaintiff’s primary care provider, one
                    of the named defendants, Dr. S. Wong, and informed him of plaintiff’s
25                  medical condition. Id. at 6.
                                     Dr. Wong met with the plaintiff the next day to provide an
26                  examination with what plaintiff described as, “clear reluctance.” Id.
                    During this meeting plaintiff told Dr. Wong he had been experiencing the
27                  pain for five months, and that he had sent Dr. Wong multiple 7219
                    medical forms. Id. Dr. Wong indicated to plaintiff that he had seen the
28                  forms, but that plaintiff had only said that he was in pain, which was not
                                                        2
     Case 2:20-cv-01501-WBS-DMC Document 15 Filed 03/08/21 Page 3 of 6

                    specific enough information to call plaintiff in for an examination. Id.
 1                  Plaintiff does not argue that he included anything other than a general pain
                    he was experiencing in the forms provided to Dr. Wong. Id. Dr. Wong
 2                  told plaintiff that he would be scheduled to go to the hospital to have the
                    tooth removed. Id. The original scheduled date for the tooth removal was
 3                  not specified by plaintiff. Id.
                                     On April 15, 2019, before plaintiff was scheduled to have
 4                  his tooth removed, he had a nightmare which caused him to fall off his
                    bunk and break the left side of his jaw. Id. at 7. Plaintiff was sent to San
 5                  Joaquin General Hospital for treatment and was seen by another of the
                    named defendants, Dr. Kelly Kanwar. Id. During a consultation relating
 6                  to plaintiff’s surgery for his broken jaw on April 16, 2019, plaintiff asserts
                    that he told Dr. Kanwar about his infected tooth and the pain it had caused
 7                  him. Id. Dr. Kanwar informed plaintiff he had not been told about a tooth
                    removal by Dr. Wong, and that he did not intend to remove the tooth. Id.
 8                  Plaintiff refused to have his mouth wired shut due to preexisting medical
                    conditions and instead chose to undergo a procedure to place plates and
 9                  screws in his jaw. Id. at 8. As Dr. Kanwar left the consultation, plaintiff
                    raised the issue of his impacted tooth, and the doctor did not respond. Id.
10                                   Plaintiff’s surgery to implant the plate occurred on April
                    17, 2019. Id. at 7. Plaintiff asserts that Dr. Kanwar failed to remove the
11                  infected tooth and placed two of the screws securing the plate through the
                    tooth. Id. at 8, 10. Plaintiff further asserts that this caused his jaw to heal
12                  incorrectly and caused the hardware to become infected, and require a
                    second surgery to remove the hardware. Id. at 8, 10.
13                                   On July 26, 2019, plaintiff met with Dr. Wong. Id. at 11.
                    During this meeting plaintiff complained of extreme pain. Id. at 12. Dr.
14                  Wong told plaintiff that the pain was normal, to “put on his big boy
                    pants,” and refused to provide plaintiff with painkillers other than
15                  Ibuprofen. Id. The next day plaintiff went to CTC/TTA for medical
                    treatment and was taken to Clinic Community Medical Center, where he
16                  met with named defendant, Dr. Zachkary. Id. at 12-13. Dr. Zackhary
                    removed the plates from plaintiff’s jaw. Id. at 13. When plaintiff asked if
17                  Dr. Zackhary would be replacing the plates, Dr. Zackhary told plaintiff
                    that Dr. Wong had not noted the plates were to be replaced. Id.
18                                   Plaintiff claims that CDCR/Medical, San Joaquin General
                    Hospital, and Clinic Community Medical Center have conspired in
19                  making false medical reports related to plaintiff’s condition. Id. at 14.
                                     Plaintiff alleges that the defendants’ actions as described
20                  above result in an Eighth Amendment violation for failure to meet medical
                    needs.
21
                    ECF No. 10, pgs. 2-4.
22

23                  The Court concluded the complaint states a cognizable claim for relief against

24   Defendant Wong based on Plaintiff’s allegations Defendant Wong ignored requests for medical

25   care. See id. at 4. The Court, however, determined the complaint is insufficient as to Plaintiff’s

26   Eighth Amendment claim against Defendant Wong based on failure to properly instruct other

27   defendants. See id. The Court also determined the complaint fails to state a claim for relief

28   against any other named defendant. See id.
                                                        3
     Case 2:20-cv-01501-WBS-DMC Document 15 Filed 03/08/21 Page 4 of 6


 1              As to claims found to be defective, the Court stated:

 2                               The treatment a prisoner receives in prison and the
                conditions under which the prisoner is confined are subject to scrutiny
 3              under the Eighth Amendment, which prohibits cruel and unusual
                punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v.
 4              Brennan, 511 U.S. 825, 832 (1994). The Eighth Amendment “. . .
                embodies broad and idealistic concepts of dignity, civilized standards,
 5              humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976).
                Conditions of confinement may, however, be harsh and restrictive. See
 6              Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison
                officials must provide prisoners with “food, clothing, shelter, sanitation,
 7              medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d
                1080, 1107 (9th Cir. 1986). A prison official violates the Eighth
 8              Amendment only when two requirements are met: (1) objectively, the
                official’s act or omission must be so serious such that it results in the
 9              denial of the minimal civilized measure of life’s necessities; and (2)
                subjectively, the prison official must have acted unnecessarily and
10              wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at 834.
                Thus, to violate the Eighth Amendment, a prison official must have a
11              “sufficiently culpable mind.” See id.
                                 Deliberate indifference to a prisoner’s serious illness or
12              injury, or risks of serious injury or illness, gives rise to a claim under the
                Eighth Amendment. See Estelle, 429 U.S. at 105; see also Farmer, 511
13              U.S. at 837. This applies to physical as well as dental and mental health
                needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982),
14              abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).
                An injury or illness is sufficiently serious if the failure to treat a prisoner’s
15              condition could result in further significant injury or the “. . . unnecessary
                and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059
16              (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v.
                Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see also Doty v. County
17              of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating
                seriousness are: (1) whether a reasonable doctor would think that the
18              condition is worthy of comment; (2) whether the condition significantly
                impacts the prisoner’s daily activities; and (3) whether the condition is
19              chronic and accompanied by substantial pain. See Lopez v. Smith, 203
                F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).
20                               The requirement of deliberate indifference is less stringent
                in medical needs cases than in other Eighth Amendment contexts because
21              the responsibility to provide inmates with medical care does not generally
                conflict with competing penological concerns. See McGuckin, 974 F.2d
22              at 1060. Thus, deference need not be given to the judgment of prison
                officials as to decisions concerning medical needs. See Hunt v. Dental
23              Dep’t, 865 F.2d 198, 200 (9th Cir. 1989). The complete denial of medical
                attention may constitute deliberate indifference. See Toussaint v.
24              McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing
                medical treatment, or interference with medical treatment, may also
25              constitute deliberate indifference. See Lopez, 203 F.3d at 1131. Where
                delay is alleged, however, the prisoner must also demonstrate that the
26              delay led to further injury. See McGuckin, 974 F.2d at 1060.
                                 Negligence in diagnosing or treating a medical condition
27              does not, however, give rise to a claim under the Eighth Amendment. See
                Estelle, 429 U.S. at 106. Moreover, a difference of opinion between the
28              prisoner and medical providers concerning the appropriate course of
                                                     4
     Case 2:20-cv-01501-WBS-DMC Document 15 Filed 03/08/21 Page 5 of 6

                    treatment does not give rise to an Eighth Amendment claim. See Jackson
 1                  v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

 2                                 ***

 3                                   Plaintiff does not provide sufficient facts to show that Dr.
                    Wong acted with deliberate indifference in not providing instructions to
 4                  Dr. Kanwar or Dr. Zackhary relating to the surgeries that plaintiff
                    experienced. While plaintiff may have disagreed with these actions, that
 5                  only demonstrates a difference of medical opinion and is not enough to
                    suggest deliberate indifference. See Jackson, 90 F.3d at 332. Further,
 6                  even if failing to remove the tooth prior to implantation of the plate, and
                    failure to replace the plate after removal of the tooth were incorrect, such
 7                  conduct would only show negligence, which does not give rise to a claim
                    under the Eighth Amendment. See Estelle, 429 U.S. at 106.
 8                                   While it does not appear that plaintiff can allege facts to
                    state a cognizable claim against defendant Wong based on failing to
 9                  properly instruct, in an abundance of caution the Court will nonetheless
                    grant plaintiff leave to amend.
10
                                   ***
11
                                     Plaintiff’s allegations against Dr. Kanwar and Dr. Zackhary
12                  fail to state an actionable Eighth Amendment claim. Plaintiff contends
                    that Dr. Kanwar should have removed the tooth before the surgery to place
13                  the plates in plaintiff’s jaw and that Dr. Zackhary should have replaced the
                    plate in plaintiff’s jaw once the tooth had been removed. These
14                  allegations, however, demonstrate a difference of opinion regarding
                    medical treatment and, as such, do not allege a violation of the Eighth
15                  Amendment. See Jackson, 90 F.3d at 332. Even if Plaintiff’s allegations
                    do not show that the decisions that the doctors made were incorrect,
16                  negligence in medical diagnosis or treatment alone does not give rise to a
                    claim under the Eighth Amendment. See Estelle, 429 U.S. at 106.
17                                   Again, while it does not appear that plaintiff can allege
                    facts to state a cognizable claim against defendants Kanwar and Zackhary,
18                  in an abundance of caution the Court will nonetheless grant plaintiff leave
                    to amend.
19
                    ECF No. 10, pgs. 5-8.
20
21                  Plaintiff was provided an opportunity to file a first amended complaint and

22   cautioned that failure to do so within the time provided would result in findings and

23   recommendations that the defective claims be dismissed. Plaintiff has not filed an amended

24   complaint within the time provided and the Court now recommends dismissal of Plaintiff’s

25   Eighth Amendment claim against Defendant Wong based on Plaintiff’s allegations Defendant

26   Wong failed to properly instruct other defendants as well as all of Plaintiff’s claims against

27   Defendants Kanwar and Zackhary. By separate order issued herewith, the Court directs service

28   on Defendant Wong as to Plaintiff’s claim that Defendant Wong ignored requests for medical
                                                        5
     Case 2:20-cv-01501-WBS-DMC Document 15 Filed 03/08/21 Page 6 of 6


 1   care.

 2                  Based on the foregoing, the undersigned recommends that:

 3                  1.     Plaintiff’s claim against Defendant Wong based on Plaintiff’s allegations

 4   Defendant Wong failed to properly instruct other defendants be dismissed;

 5                  2.     Plaintiff’s claims against Defendant Kanwar and Zackhary be dismissed

 6   and Kanwar and Zackhary be terminated as defendants to this action; and

 7                  3.     This action proceed solely on Plaintiff’s claim against Defendant Wong

 8   that Defendant Wong ignored requests for medical care.

 9                  These findings and recommendations are submitted to the United States District

10   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

11   after being served with these findings and recommendations, any party may file written objections

12   with the Court. Responses to objections shall be filed within 14 days after service of objections.

13   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

14   Ylst, 951 F.2d 1153 (9th Cir. 1991).

15

16   Dated: March 8, 2021
                                                           ____________________________________
17                                                         DENNIS M. COTA
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       6
